DETAILED ACTION
This action is responsive to Applicant’s Appeal Brief filed 3/14/2022 and the claims filed 3/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Appeal Brief
In view of the appeal brief filed on 3/14/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }/GORDON BALDWIN/                  Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                      

Claim Status
Claims 1-7 and 12-13 are pending.
Claims 3-4 are withdrawn.
Claims 8-11 are cancelled.
Claims 1 and 7 are currently amended.

Claim Objections
Claim 13 is objected to due to the following informality: line 3 should read “the processing container” for correct antecedent basis.

Claim Interpretation
The Examiner notes that claims 1 and 7 to not positively recite the “first valve” as a structural feature of the apparatus, nor does claim 1 positively recite the “processing container” - they are recited as part of an intended use. Applicant may wish to amend the claim to positively recite the aforementioned features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, and 12-13 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (KR Pub. 2010-0059779A, using the previously attached English machine translation) in view of Matsunaga (US Patent 8,257,789).
The Examiner notes Tanabe was applicant-cited prior art in the IDS filed 20-FEB-2020, and Matsunaga was cited in the previous Non-Final Office Action dated 8/31/2021.
Regarding claim 1, Tanabe teaches a gas supply apparatus (Tanabe – Fig. 2, gas supply structure coupled to treatment basin #201) comprising:
a raw material container (pg. 12 and Fig. 2, deposition material feeding unit #250a, mass flow controller #241a, and vaporizer #255) configured to store a raw material (pg. 12: stores and supplies metal organic raw material) and generate a source gas from the raw material (pg. 12: becomes material of the source gas),
an evacuation line (see annotated Fig. 2 below, dotted line coupled to exhaust pump #8) connected to a downstream side of the raw material container (see below) and configured to evacuate an inside of the raw material container (#255 in fluid communication with evacuation line and exhaust pump #8 via valve #243g); and 
a second valve (pg. 40 and Fig. 2, valve #243g) provided on the evacuation line (see annotated Fig. 2 below).

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    189
    354
    media_image2.png
    Greyscale


Tanabe does not teach a first buffer tank configured to temporarily store the source gas, nor wherein the gas supply apparatus is configured to intermittently supply the source gas into the processing container via the first buffer tank and a first valve.
However, Matsunaga teaches a first buffer tank (Matsunaga – C6, L34-35 and Fig. 1, buffer tank #57) configured to temporarily store the source gas (Matsunaga – C6, L36-37) and wherein the gas supply apparatus is configured to intermittently supply the source gas into the processing container via the first buffer tank and a first valve (Matsunaga – C4, L35-36: large amount of gas is intermittently supplied; Fig. 1, switching valve #50B similar to valve #243a of Tanabe).
Tanabe and Matsunaga both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Tanabe apparatus to include the buffer tank (and the related valve) as taught by Matsunaga in order to dispense a large amount of source gas into the process container (Matsunaga – C10, L38-40) in order to improve the film formation rate while ensuring safe operation of the apparatus (C10, L52-55).

The claim limitations “configured to store a raw material and generate a source gas from the raw material”, “configured to evacuate an inside of the first buffer tank”, and “wherein the gas supply apparatus is configured to intermittently supply a source gas into a processing container via the buffer tank and a first high speed opening/closing valve” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The apparatus as taught by modified Tanabe would be capable of performing the intended uses as set forth above.

Regarding claim 2, Tanabe teaches wherein an orifice (see annotated Tanabe Fig. 2 below, the downstream opening of valve #243g) is provided on a downstream side (right side, where gas flows from #250a eventually to #8) of the second valve (Fig. 2, valve #243g, as above).

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale


Regarding claim 5, Tanabe teaches wherein a pressure regulating gas supply line (see dashed line in annotated Tanabe Fig. 2 reproduced below, pipe #2a/b connected to #250e) that supplies a pressure regulating gas to the evacuation line (pg. 45 and Fig. 2, inert gas N2 supplied to evacuation line that would alter the pressure in the evacuation line) is connected to a downstream side of the second valve (see second annotated Fig. 2 below).

    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    147
    395
    media_image3.png
    Greyscale


To clarify the record, the claim limitation “that supplies a pressure regulating gas to the evacuation line” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Tanabe would be capable of performing the intended use as set forth above.

Regarding claim 6, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Tanabe would be capable of performing the intended use since both the first and second valves are shown as identical (Fig. 2, valves #243a and #243g), and would thus have identical capabilities. As such, the apparatus as taught by Tanabe would be capable of performing the intended use of the instant claim.

Regarding claim 7, Tanabe teaches a film forming apparatus (Tanabe – Fig. 2, entirety of the apparatus) comprising:
a processing container (pg. 12 and Fig. 2, treatment basin #201); and 
a gas supply apparatus (Fig. 2, gas supply structure coupled to basin #201), the gas supply apparatus comprising:
a raw material container (pg. 12 and Fig. 2, deposition material feeding unit #250a, mass flow controller #241a, and vaporizer #255) configured to store a raw material (pg. 12: stores and supplies metal organic raw material) and generate a source gas from the raw material (pg. 12: becomes material of the source gas),
an evacuation line (pg. 16 and see annotated Fig. 2 below, dotted line coupled to exhaust pump #8) connected to a downstream side of the raw material container (see below) and configured to evacuate an inside of the raw material container (#255 in fluid communication with evacuation line and exhaust pump #8 via valve #243g); and
a second valve (pg. 40 and Fig. 2, valve #243g) provided on the evacuation line (see annotated Fig. 2 below).


    PNG
    media_image1.png
    650
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    189
    354
    media_image2.png
    Greyscale


Tanabe does not teach a first buffer tank configured to temporarily store the source gas, nor wherein the gas supply apparatus is configured to intermittently supply the source gas into the processing container via the first buffer tank and a first valve.
However, Matsunaga teaches a first buffer tank (Matsunaga – C6, L34-35 and Fig. 1, buffer tank #57) configured to temporarily store the source gas (Matsunaga – C6, L36-37) and wherein the gas supply apparatus is configured to intermittently supply the source gas into the processing container via the first buffer tank and a first valve (Matsunaga – C4, L35-36: large amount of gas is intermittently supplied; Fig. 1, switching valve #50B similar to valve #243a of Tanabe).
Tanabe and Matsunaga both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Tanabe apparatus to include the buffer tank (and the related valve) as taught by Matsunaga in order to dispense a large amount of source gas into the process container (Matsunaga – C10, L38-40) in order to improve the film formation rate while ensuring safe operation of the apparatus (C10, L52-55).

The claim limitations “configured to store a raw material and generate a source gas from the raw material”, “configured to temporarily store the source gas”, ”configured to evacuate an inside of the first buffer tank”, and “wherein the gas supply apparatus is configured to intermittently supply the source gas into the processing container via the first buffer tank and a first valve” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. The apparatus as taught by modified Tanabe would be capable of performing the intended uses as set forth above.

Regarding claim 12, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
Despite this, Matsunaga teaches wherein the first buffer tank (Matsunaga – Fig. 1, buffer tank #57) is supplied with the source gas via an upstream side of the first buffer tank (Matsunaga - Fig. 1, DCS gas supplied by supply line #50, similar to pipe 1a of Tanabe), and wherein the first buffer tank discharges the source gas via the downstream side of the first buffer tank (Matsunaga – Fig. 1, gas supplied through valve #50B to the chamber).

Regarding claim 13, the entire claim is regarded as merely an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). 
Modified Tanabe would be capable of performing the intended use by virtue of the main controller (pg. 17 and Fig. 2, #256) which contains programming to control each aspect of the apparatus (pg. 17) including opening and shutting of the valves to control the raw material gas supply process (pg. 17), where several valves are connected to lines leading to the exhaust pump 8 (Fig. 2) and the remainder feed various gases to the processing container (Fig. 2), and because Matsunaga explicitly teaches a control unit configured to intermittently supply the source gas.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US Pub. 2015/0184297) teaches a heating device with supply unit configured to generate gaseous WCl6 for processing (par. [0052] and Fig. 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718